Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Meghan DeMore on July 26, 2021.
	Step (1) of claim 8 was rewritten as follows:
--(1) primary enrichment: passing natural gas firstly into an empty impact sampler and then passing the natural gas out from the empty impact sampler into three cascading acidic-potassium-permanganate absorption bottles, each containing an acidic potassium permanganate aqueous solution, to perform a three-stage cascading absorption, and passing residual natural gas after absorption into a silica-gel impact sampler, and collecting all of the acidic potassium permanganate aqueous solutions in which natural gas is absorbed in step (1);--
	Step (2) of claim 8 was rewritten as follows:
--(2) mercury purification and enrichment: pumping a stannous chloride solution into the acidic potassium permanganate solutions in which a natural gas is absorbed, collected in step (1), using nitrogen gas as a carry gas, to reduce mercury to mercury vapor, and feeding the mercury vapor into an acidic potassium permanganate aqueous solution with nitrogen gas to purify and enrich the mercury vapor;--

	On lines 3-4 of claim 13, the phrase “and the acidic potassium permanganate aqueous solutions used in step (2) have an acid concentration of 10%” was changed to:
-- and the acidic potassium permanganate aqueous solution used in step (2) has an acid concentration of 10%--.
	The amendment to paragraph 0038 of the published application (US 2020/0132648) made in the response filed on July 13, 2021 was deleted, and instead paragraph 0035 of the specification as filed (which corresponds to paragraph 0039 of the published application) was amended to read as follows:
-- [0035] In accordance with some specific embodiments according to the present invention, in the method, the acidic potassium permanganate aqueous solutions used in step (2) have an acid concentration of 10%, and a potassium permanganate concentration of 1% each independently. –
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/389,084 is being allowed in view of the proper terminal disclaimer filed on July 13, 2021, and in view of the English-language translation of the Chinese priority document (China 201811284109.7), which disqualifies the reference to Li et al (CN 108956238A) used to previously reject the claims under 35 USC 102(a)(1) as prior art against the instant claims since Li et al was published on December 7, 2018, which is after the effective filing date of the instant application, which is now October 31, 2018 (i.e. the filing date of Chinese priority document, CN 201811284109.7). In addition, none of the other prior art of record teaches or fairly suggests a method and a device for detecting mercury isotopes in natural gas comprising passing natural gas .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 26, 2021